I bring to the General Assembly warm greetings from the people and the Government of Nepal, the land of Lord Buddha and Mount Everest, as well as best wishes for the success of this session.
I congratulate you, Sir, on your election as President of the General Assembly at its seventy-second session. I pledge my full support to you as you discharge your important responsibilities. I also wish to put on record our appreciation for your predecessor, Ambassador Peter Thomson of Fiji, for his sterling leadership.
I wish to warmly congratulate His Excellency Mr. António Guterres on his appointment as the Secretary-General. We extend to him our best wishes and full support, including for his efforts aimed at reforming the Organization to make it fit for purpose. I also commend his predecessor, Mr. Ban Ki-moon, for his dynamic leadership of the Organization during his two terms of office.
It has been more than two decades since I first addressed the Assembly from this rostrum (see A/50/PV.37). In the decades that followed, the world witnessed a profound transformation. While there have been some notable achievements in poverty reduction, school enrolment, gender equality and in combating communicable diseases, those successes have not come without multiple and complex challenges. The world has become more interdependent and better connected, and growing interdependence and pluralism have unleashed both challenges and opportunities. A large geopolitical transformation is still in the making.
The rise of inward-looking tendencies in some nation States, marked by a tide of populism on both the left and the right, has created confusion in the course of world politics. The global community today is facing a more complex and polarized environment than before, with multiple transnational challenges ranging from terrorism, climate change and energy deficiency to food insecurity, mass migration and extremism. Ethnic tensions and intra-State conflicts have taken their toll on millions of innocent lives, while the suffering of people in Syria, Iraq, Libya and Yemen continues unabated. Unfortunately, our efforts to help have been too little and often too late. All of those challenges reinforce the role and responsibility of the United Nations.
As we embark upon the path of implementing the 2030 Agenda for Sustainable Development, those challenges are the litmus test for our leadership. The choice of the theme for our deliberations at this session of the General Assembly, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, provides a clear direction to follow. However, the path to peace and a decent life for all will remain elusive without the resources and commitment needed to implement the Sustainable Development Goals. Delivering on commitments, making the process inclusive, coordinating efforts and shared responsibilities and backing up our efforts with adequate resources are all essential if we are to secure a sustainable future and ensure that no one is left behind.
The vicious race to acquire weapons of mass destruction continues to threaten the world. Nepal calls for time-bound general and complete disarmament. Nepal welcomes the confidence-building measures on conventional weapons that ended nearly two decades of stalemate in the United Nations Disarmament Commission. Nepal signed the Treaty on the Prohibition of Nuclear Weapons as a step towards nuclear disarmament.
Nepal deplores the Democratic People’s Republic of Korea’s continued defiance of the repeated calls made by the Security Council and the international community. We urge the Democratic People’s Republic of Korea to abide by all the relevant resolutions of the Security Council. We believe that this approach alone will safeguard peace and promote stability on the Korean peninsula. As host to the United Nations Regional Centre for Peace and Disarmament in Asia and the Pacific, Nepal emphasizes the need to reactivate regional disarmament deliberations under the Kathmandu process.
Terrorism is a curse on humankind and today’s biggest threat to democracy and development. Nepal condemns terrorism in all its forms and manifestations everywhere in the world. The world must come together to address not just the symptoms of terrorism but also its root causes. An early conclusion of a global anti-terrorism convention is the call of our times.
Having contributed more than 130,000 peacekeepers to United Nations peacekeeping operations in some of the most challenging situations, we have shown a true commitment to the success of such operations. Nepal is prepared to continue to provide troops and civilian personnel for this noble cause. Nepal hosts a world- class peacekeeping training centre, the oldest in the region. The United Nations can make the best use of that facility by helping to develop it as a regional centre of excellence for peacekeeping training.
Nepal firmly believes that all troop- and police-contributing countries should be given a fair opportunity to serve in leadership positions, both in the field and at Headquarters, commensurate with their level and length of contribution.
The protection of civilians should be at the centre of peacekeeping operations. Nepal believes that protecting the safety and security of peacekeepers is key to enhancing their ability to deliver from the highest possible moral ground.
On sexual exploitation and abuse, we must move from zero tolerance to the zero-case scenario. It is in that spirit that Nepal endorsed the Kigali Principles on the Protection of Civilians in their entirety and signed the Secretary-General’s Voluntary Compact on Preventing and Addressing Sexual Exploitation and Abuse.
The Constitution of Nepal accommodates the aspirations of all of its citizens. It guarantees a comprehensive set of internationally recognized human rights and fundamental freedoms. We are fully committed to the promotion and protection of those rights and to their being fully enjoyed by our people. The Constitution establishes powerful commissions to promote and protect the specific rights and interests of women, Dalits, Muslims, Madhesis, indigenous people and other disadvantaged communities. The National Human Rights Commission, an independent constitutional body, is responsible for comprehensively monitoring the human rights situation in the country and investigating violations.
Nepal views the right to life as the most important of all human rights. Nepal’s Constitution bans the death penalty in all circumstances. As a party to 24 international human rights instruments, including seven out of nine core instruments, Nepal has been fulfilling its international obligations with all sincerity and to the best of its ability.
Against that backdrop, Nepal has presented its candidature for membership in the Human Rights Council for the 2018-2020 term. Nepal’s first-ever election to the Human Rights Council would be an acknowledgement of our long-standing commitment to, and contributions in, the field of human rights. It would also encourage us to do more at the national and global levels. We seek the invaluable support of all Member States for Nepal’s candidature.
Nepal calls for concerted efforts at the national, regional and international levels to ensure that the migration process creates a fair, win-win situation for all. We call for the safety, security, dignity and well- being of all migrant workers. Although not a party to the Convention and Protocol Relating to the Status of Refugees, Nepal has earnestly upheld humanitarian principles by hosting thousands of refugees.
Mrs. Nusseibeh (United Arab Emirates), Vice-President, took the Chair.
Protecting minorities and their rights makes the world more humane and contributes to world peace and stability. The forced eviction of citizens is a grave crime against humanity. We call on the international community to respond responsibly and act decisively in all circumstances in support of the right of refugees to return safely to their homelands with dignity and with the hope of rapid reintegration.
The cost in terms of human tragedy and devastation caused by natural disasters is increasing sharply. We call for greater global cooperation and coordination in prevention, mitigation and recovery. The trauma of the 2015 earthquake in Nepal has not yet subsided. Post- disaster reconstruction remains ongoing. We thank our neighbours, development partners, other friendly countries and the United Nations family for their generous support in our drive to rebuild.
Poor and vulnerable countries suffer disproportionately from climate change despite their negligible greenhouse-gas emissions. The Paris Agreement on Climate Change should be implemented in coordination with the 2030 Agenda for Sustainable Development.
The least developed countries represent the most vulnerable group of countries. They must not be perennially equated with dehumanizing conditions of poverty and underdevelopment. Rather, they must be empowered to smoothly and sustainably graduate to higher standards of living at an early date.
As the cost of trade is higher for landlocked developing countries than for coastal countries, developing multimodal-transport infrastructure and providing unhindered transit rights to landlocked nations is critical to their sustainable development. We call for the full implementation of the Istanbul Programme of Action, the Vienna Programme of Action and the Addis Ababa Action Agenda in order to benefit from the potential synergies, in coordination with the 2030 Agenda.
The essence of Nepal’s foreign policy is Panchsheel — the five principles of peaceful coexistence that are derived from the teachings of Lord Buddha, the enlightened son of Nepal. Those principles serve as the foundations for managing harmonious relations among nations at a time of increasing uncertainty and turmoil. We also believe in non-alignment. In exercising our independent foreign policy, we judge every issue on its merit without fear or favour.
We consider regional cooperation to be an important means of building trust and confidence among nations and making the best use of complementarities for shared prosperity. Connectivity remains at the core of deeper integration and the creation of win-win situations. Nepal firmly believes in the indispensability of the United Nations in multilateral affairs and global governance. All countries, particularly the major Powers, are responsible for contributing to the global good by fulfilling their obligations and responsibilities.
The reform of the Security Council is long overdue. The underrepresentation of developing countries in the Council must be addressed in recognition of their growing contributions to shaping the global agenda. Reform must be inclusive and representative in structure, transparent and efficient in procedure and accountable and effective in delivery. The Secretary- General’s reform proposals are a step in the right direction. We believe a clear statement of support from Member States, such as the political declaration for United Nations reform issued earlier this week, helps make the Organization more fit for purpose.
Any repositioning of the United Nations development agenda should address gaps, build synergy and improve accountability, while steering clear of the politicization of development under any guise. Nepal supports the revitalization exercise in the General Assembly with a view, inter alia, to more streamlined functions and fairer gender and geographical representation in senior United Nations positions.
Before concluding, I would like to share some insights into recent developments in Nepal. Our peaceful transition to democracy after a decade-long armed conflict demonstrates the power and promise of dialogue and negotiation as compared to the perils of violent methods for obtaining political control. The national peace process that began in 2006 concluded with the promulgation of a democratic and inclusive Constitution in 2015, through a popularly elected constituent Assembly. This unique peace process was home-grown and nationally driven. Its successful conclusion firmly established the culture of dialogue and accommodation in Nepal and could serve as a model for similar situations elsewhere. We appreciate the support and understanding that the international community provided.
Proportional representation of all sectors of our society is at the core of Nepal’s inclusive democracy. Recent local elections firmly established the role of women in politics and development. The Constitution guarantees that 40 per cent of representation at the local level and one third of representatives in the federal and provincial parliaments are women. After the successful holding of local elections, dates have been announced for the first provincial and federal parliamentary elections in 20 years, in two months’ time. The ongoing transitional justice process combines the reality on the ground with our international commitment to delivering justice and sustaining peace.
In conclusion, I would like to reiterate Nepal’s profound commitment to the purposes and principles of the United Nations. The Organization comprises large and small nations, and the vast majority of its membership comes from smaller countries, which confirms the universality and legitimacy of the world body. But a platform for a peaceful, stable, rules-based and just world order cannot be erected without addressing our genuine concerns for security, development and well-being.
We believe that small nations have been sincere and serious in discharging their responsibilities as Members of the Organization. Even with their meagre economic and security resources, they have played a constructive role in it to promote peace, security and cooperation under very difficult circumstances in many parts of the world.
I would like to recall the wise words of Bishweshwar Prasad Koirala, the first elected Prime Minister of Nepal, who, in addressing the fifteenth session of the General Assembly, in 1960, said,
“Our physical strength may be negligible, but our moral strength, if we are true to ourselves and to the peoples for whom we speak, may be great” 
That statement is as relevant today as it was then. Let us collectively display our wisdom, knowledge and capacity to address the pressing issues of peace, security, disarmament and sustainable development with due respect for the internationally accepted rules in order to ensure a safe and stable world order.